Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-4, 7, 8, 11-14, 17, and 22-32 are allowed.  All rejections are withdrawn.  The amendments after final dated 2-9-17 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 12 and 22, 27 and 31.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest “[a] breakaway alert system comprising: 
a towed vehicle portable brake activation system configured to 
mount in an interior drivers' area of 
a towed vehicle and 
configured to be attached to 
a brake pedal of the interior driver's area of the towed vehicle, the portable brake activation system having 
an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system;
a wired breakaway detector configured to 
be attached to an exterior surface of the towed vehicle 
near a tow bar of the towed vehicle, 
the breakaway detector having 
a detector to detect when 
a distance to a tow vehicle has exceeded a predetermined distance and 
to generate an electric breakaway detection signal and 
having an electrical cable to 
indicate the electric breakaway detection signal; and
a wireless interface configured to be attached under a hood of the towed vehicle coupled to 
the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having 
a wireless transmitter to transmit 
a wireless breakaway alert signal in response to receiving the electric breakaway detection signal;
a wireless hub configured to be mounted in the tow vehicle, the wireless hub
having a wireless transceiver to receive the wireless breakaway alert signal and to
transmit the wireless breakaway alert signal to a wireless tablet; and
the wireless tablet having a wireless transceiver to receive the wireless breakaway
alert signal and to generate an alert to a driver of the tow vehicle,
 	the portable brake activation system having 
an antenna configured to receive the wireless breakaway alert signal from the wireless interface transmitted using 
a peer-to-peer wireless transmission through 
a firewall between the wireless interface and 
the driver's area of the towed vehicle and to 
activate the towed vehicle braking system through 
the attached brake pedal in response to the wireless breakaway alert signal”.

	Skaaksrud discloses a trailer and a tractor trailer being connected by a wireless device. The wireless device can provide a wireless signal to a third party node in response to the tractor trailer and the trailer being separated from one another.  A tablet is also disclosed. 
	Skaaksrud is silent as to a portable brake activation system and is silent as to  “[a] breakaway alert system comprising: 
a towed vehicle portable brake activation system configured to 
mount in an interior drivers' area of 
a towed vehicle and 
configured to be attached to 
a brake pedal of the interior driver's area of the towed vehicle, the portable brake activation system having 
an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system;
a wired breakaway detector configured to 
be attached to an exterior surface of the towed vehicle 
near a tow bar of the towed vehicle, 
the breakaway detector having 
a detector to detect when 
a distance to a tow vehicle has exceeded a predetermined distance and 
to generate an electric breakaway detection signal and 
having an electrical cable to 
indicate the electric breakaway detection signal; and
a wireless interface configured to be attached under a hood of the towed vehicle coupled to 
the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having 
a wireless transmitter to transmit 
a wireless breakaway alert signal in response to receiving the electric breakaway detection signal;
a wireless hub configured to be mounted in the tow vehicle, the wireless hub
having a wireless transceiver to receive the wireless breakaway alert signal and to
transmit the wireless breakaway alert signal to a wireless tablet; and
the wireless tablet having a wireless transceiver to receive the wireless breakaway
alert signal and to generate an alert to a driver of the tow vehicle,
 	the portable brake activation system having 
an antenna configured to receive the wireless breakaway alert signal from the wireless interface transmitted using 
a peer-to-peer wireless transmission through 
a firewall between the wireless interface and 
the driver's area of the towed vehicle and to 
activate the towed vehicle braking system through 
the attached brake pedal in response to the wireless breakaway alert signal”.

	Schuck is silent as to a peer to peer wireless transmission and also a wireless hub and a tablet.  
	Schuck is silent as to  “[a] breakaway alert system comprising: 
a towed vehicle portable brake activation system configured to 
mount in an interior drivers' area of 
a towed vehicle and 
configured to be attached to 
a brake pedal of the interior driver's area of the towed vehicle, the portable brake activation system having 
an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system;
a wired breakaway detector configured to 
be attached to an exterior surface of the towed vehicle 
near a tow bar of the towed vehicle, 
the breakaway detector having 
a detector to detect when 
a distance to a tow vehicle has exceeded a predetermined distance and 
to generate an electric breakaway detection signal and 
having an electrical cable to 
indicate the electric breakaway detection signal; and
a wireless interface configured to be attached under a hood of the towed vehicle coupled to 
the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having 
a wireless transmitter to transmit 
a wireless breakaway alert signal in response to receiving the electric breakaway detection signal;
a wireless hub configured to be mounted in the tow vehicle, the wireless hub
having a wireless transceiver to receive the wireless breakaway alert signal and to
transmit the wireless breakaway alert signal to a wireless tablet; and
the wireless tablet having a wireless transceiver to receive the wireless breakaway
alert signal and to generate an alert to a driver of the tow vehicle,
 	the portable brake activation system having 
an antenna configured to receive the wireless breakaway alert signal from the wireless interface transmitted using 
a peer-to-peer wireless transmission through 
a firewall between the wireless interface and 
the driver's area of the towed vehicle and to 
activate the towed vehicle braking system through 
the attached brake pedal in response to the wireless breakaway alert signal”.
	Decker teaches a firewall between the driver’s area and the wireless interface and an activation of the towed vehicle braking system.  See claims 1-16 and FIG. 10, element 72.
	Decker also is silent as to a peer to peer wireless transmission and also a wireless hub and a tablet.  
Decker is silent as to  “[a] breakaway alert system comprising: 
a towed vehicle portable brake activation system configured to 
mount in an interior drivers' area of 
a towed vehicle and 
configured to be attached to 
a brake pedal of the interior driver's area of the towed vehicle, the portable brake activation system having 
an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system;
a wired breakaway detector configured to 
be attached to an exterior surface of the towed vehicle 
near a tow bar of the towed vehicle, 
the breakaway detector having 
a detector to detect when 
a distance to a tow vehicle has exceeded a predetermined distance and 
to generate an electric breakaway detection signal and 
having an electrical cable to 
indicate the electric breakaway detection signal; and
a wireless interface configured to be attached under a hood of the towed vehicle coupled to 
the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having 
a wireless transmitter to transmit 
a wireless breakaway alert signal in response to receiving the electric breakaway detection signal;
a wireless hub configured to be mounted in the tow vehicle, the wireless hub
having a wireless transceiver to receive the wireless breakaway alert signal and to
transmit the wireless breakaway alert signal to a wireless tablet; and
the wireless tablet having a wireless transceiver to receive the wireless breakaway
alert signal and to generate an alert to a driver of the tow vehicle,
 	the portable brake activation system having 
an antenna configured to receive the wireless breakaway alert signal from the wireless interface transmitted using 
a peer-to-peer wireless transmission through 
a firewall between the wireless interface and 
the driver's area of the towed vehicle and to 
activate the towed vehicle braking system through 
the attached brake pedal in response to the wireless breakaway alert signal”.
	Sun teaches using a peer to peer vehicle wireless signal for braking. 
	Sun is silent as to a wireless hub and a tablet as claimed.  
	Sun is silent as to  “[a] breakaway alert system comprising: 
a towed vehicle portable brake activation system configured to 
mount in an interior drivers' area of 
a towed vehicle and 
configured to be attached to 
a brake pedal of the interior driver's area of the towed vehicle, the portable brake activation system having 
an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system;
a wired breakaway detector configured to 
be attached to an exterior surface of the towed vehicle 
near a tow bar of the towed vehicle, 
the breakaway detector having 
a detector to detect when 
a distance to a tow vehicle has exceeded a predetermined distance and 
to generate an electric breakaway detection signal and 
having an electrical cable to 
indicate the electric breakaway detection signal; and
a wireless interface configured to be attached under a hood of the towed vehicle coupled to 
the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having 
a wireless transmitter to transmit 
a wireless breakaway alert signal in response to receiving the electric breakaway detection signal;
a wireless hub configured to be mounted in the tow vehicle, the wireless hub
having a wireless transceiver to receive the wireless breakaway alert signal and to
transmit the wireless breakaway alert signal to a wireless tablet; and
the wireless tablet having a wireless transceiver to receive the wireless breakaway
alert signal and to generate an alert to a driver of the tow vehicle,
 	the portable brake activation system having 
an antenna configured to receive the wireless breakaway alert signal from the wireless interface transmitted using 
a peer-to-peer wireless transmission through 
a firewall between the wireless interface and 
the driver's area of the towed vehicle and to 
activate the towed vehicle braking system through 
the attached brake pedal in response to the wireless breakaway alert signal”.
	Morselli teaches a wireless tablet to assist with a jack knife condition.
	Morselli is silent as to a peer to peer wireless transmission and also a wireless hub and a tablet.  
Morselli is silent as to  “[a] breakaway alert system comprising: 
a towed vehicle portable brake activation system configured to 
mount in an interior drivers' area of 
a towed vehicle and 
configured to be attached to 
a brake pedal of the interior driver's area of the towed vehicle, the portable brake activation system having 
an actuator to press against the towed vehicle brake pedal to activate the towed vehicle braking system;
a wired breakaway detector configured to 
be attached to an exterior surface of the towed vehicle 
near a tow bar of the towed vehicle, 
the breakaway detector having 
a detector to detect when 
a distance to a tow vehicle has exceeded a predetermined distance and 
to generate an electric breakaway detection signal and 
having an electrical cable to 
indicate the electric breakaway detection signal; and
a wireless interface configured to be attached under a hood of the towed vehicle coupled to 
the electrical cable to receive the electric breakaway detection signal from the breakaway detector and having 
a wireless transmitter to transmit 
a wireless breakaway alert signal in response to receiving the electric breakaway detection signal;
a wireless hub configured to be mounted in the tow vehicle, the wireless hub
having a wireless transceiver to receive the wireless breakaway alert signal and to
transmit the wireless breakaway alert signal to a wireless tablet; and
the wireless tablet having a wireless transceiver to receive the wireless breakaway
alert signal and to generate an alert to a driver of the tow vehicle,
 	the portable brake activation system having 
an antenna configured to receive the wireless breakaway alert signal from the wireless interface transmitted using 
a peer-to-peer wireless transmission through 
a firewall between the wireless interface and 
the driver's area of the towed vehicle and to 
activate the towed vehicle braking system through 
the attached brake pedal in response to the wireless breakaway alert signal”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668